598 F.3d 1061 (2010)
Daniel GUGGENHEIM; Susan Guggenheim; Maureen H. Pierce, Plaintiffs-Appellants,
v.
CITY OF GOLETA, a municipal corporation, Defendant-Appellee.
No. 06-56306.
United States Court of Appeals, Ninth Circuit.
March 12, 2010.
Mark D. Alpert, Esquire, Robert S. Coldren, Esquire, Hart King & Coldren, PC, Santa Ana, CA, for Plaintiffs-Appellants.
Bruce C. Gridley, Esquire, Kane, Ballmer & Berkman, Los Angeles, CA, Amy Eileen Hoyt, Esquire, Burke Williams & Sorerensen, LLP, Riverside, CA, for Defendant-Appellee.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.